DETAILED ACTION
The Amendment to the Title and the Amendment to the Specification filed 4/4/22 have been entered.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method performed by a computing device in a colocation facility in a data center, the method comprising: receiving, by the computing device over a first virtual local area network (VLAN), a message from a first cloud service provider at the data center to a second cloud service provider, the message including a header indicating that the second cloud service provider is to receive the message, wherein a physical interface of the computing device includes a port of the first VLAN, and wherein the physical interface is connected to a physical port of a switch communicating with the first cloud service provider and the second cloud service provider, further wherein the header included in the message from the first cloud service provider includes a field with an identifier for the first VLAN; and routing the message to the second cloud service provider using a first virtual routing table (VRT) associated with the first VLAN, wherein the first cloud service provider and the second cloud service provider are identified in the first VRT” in light of other features as recited in independent claim 1 and similarly recited in independent claims 9 and 15. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Richard et al.” (US 9,306,949) (Hereinafter Richard) discloses a cloud service provider configure to host private clouds of entities and to enable communication paths between isolated private clouds using a routing table.
Richard does not explicitly disclose a method performed by a computing device in a colocation facility in a data center, the method comprising: receiving, by the computing device over a first virtual local area network (VLAN), a message from a first cloud service provider at the data center to a second cloud service provider, the message including a header indicating that the second cloud service provider is to receive the message, wherein a physical interface of the computing device includes a port of the first VLAN, and wherein the physical interface is connected to a physical port of a switch communicating with the first cloud service provider and the second cloud service provider, further wherein the header included in the message from the first cloud service provider includes a field with an identifier for the first VLAN; and routing the message to the second cloud service provider using a first virtual routing table (VRT) associated with the first VLAN, wherein the first cloud service provider and the second cloud service provider are identified in the first VRT.

“Dennison” (US PGPUB 2008/0219268) discloses computing communications paths and reprograming hardware endpoints along the computed communications paths to adapt the communications paths according to changes in the attributes of defined services to ensure implementation of the services.
Dennison does not explicitly disclose a method performed by a computing device in a colocation facility in a data center, the method comprising: receiving, by the computing device over a first virtual local area network (VLAN), a message from a first cloud service provider at the data center to a second cloud service provider, the message including a header indicating that the second cloud service provider is to receive the message, wherein a physical interface of the computing device includes a port of the first VLAN, and wherein the physical interface is connected to a physical port of a switch communicating with the first cloud service provider and the second cloud service provider, further wherein the header included in the message from the first cloud service provider includes a field with an identifier for the first VLAN; and routing the message to the second cloud service provider using a first virtual routing table (VRT) associated with the first VLAN, wherein the first cloud service provider and the second cloud service provider are identified in the first VRT.

“Copeland” (US PGPUB 2015/0092772) discloses methods and systems for enabling multiple cloud-based information providers to connect to a virtual private network (VPN) and to enable devices connected to the VPN to access the cloud-based information providers.
Copeland does not explicitly disclose a method performed by a computing device in a colocation facility in a data center, the method comprising: receiving, by the computing device over a first virtual local area network (VLAN), a message from a first cloud service provider at the data center to a second cloud service provider, the message including a header indicating that the second cloud service provider is to receive the message, wherein a physical interface of the computing device includes a port of the first VLAN, and wherein the physical interface is connected to a physical port of a switch communicating with the first cloud service provider and the second cloud service provider, further wherein the header included in the message from the first cloud service provider includes a field with an identifier for the first VLAN; and routing the message to the second cloud service provider using a first virtual routing table (VRT) associated with the first VLAN, wherein the first cloud service provider and the second cloud service provider are identified in the first VRT.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
April 11, 2022